Citation Nr: 0108518	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2001 the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In this case, the Board notes that on VA audiological 
evaluation in October 1996, the examiner reported the veteran 
had demonstrated a tendency toward "nonorganic" responses 
and recommended that future examiners be made aware of this 
behavior.  At the time of the veteran's most recent VA 
audiological evaluation in November 1999, the examiner noted 
that reliable pure tone audiometry threshold responses could 
not be obtained due to the veteran's inconsistent responses.  
The medical evidence of record also includes private 
audiological examination reports dated in July 1996 and 
December 2000 that are indicative of a more severe hearing 
disability.  However, these reports appear to be inconsistent 
with other existing medical evidence.  

In this regard, VA law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4, to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The Rating Schedule provides a table to determine a 
Roman numeral designation (I through XI) for hearing 
impairment, to be established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland 
CNC), and which is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110 (2000).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his bilateral hearing loss 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
audiology examination to determine the 
current nature and severity of his 
service-connected bilateral hearing loss.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is specifically requested to 
comment upon the reliability of the 
present examination and to reconcile any 
examination findings to the other medical 
evidence of record, including the July 
1996 and December 2000 private 
audiological evaluations and the 
October 1996 VA report.  A complete 
rationale for the opinions given should be 
provided.

3.  Thereafter, the veteran should be 
afforded a VA examination by an Ear, Nose, 
and Throat specialist for an opinion as to 
the current nature and severity of his 
service-connected bilateral hearing loss.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment. 

The examiner is specifically requested to 
reconcile the present examination findings 
to the other medical evidence of record 
and to provide an opinion as to the extent 
to which the veteran's service-connected 
bilateral hearing loss interferes with his 
ability to obtain or maintain employment.  
A complete rationale for the opinions 
given should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable laws and regulations, 
including 38 C.F.R. § 3.321 (2000).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


